Citation Nr: 0618698	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  04-17 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an earlier effective date earlier than 
June 11, 2002, for service connection for arteriosclerotic 
cardiovascular disease.  

2.  Entitlement to service connection for tonsillitis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1977 to April 
1981. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and a 60 percent rating effective June 11, 
2002 for arteriosclerotic cardiovascular disease with a 
history of congestive heart failure and coronary artery 
bypass grafts, and from a March 2003 rating decision that 
denied service connection for tonsillitis. 


FINDINGS OF FACT

1.  The veteran's arteriosclerotic cardiovascular disease 
first manifested on June 11, 2002, when he was hospitalized 
for treatment of congestive heart failure; he filed a claim 
for compensation for the condition on August 2002. 

2.  The veteran had a throat condition prior to service, and 
it was not aggravated by service or any aspect thereof.  He 
has no current diagnosis of chronic tonsillitis.


CONCLUSIONS OF LAW

1.  An effective date prior to June 11, 2002, for service 
connection for arteriosclerotic cardiovascular disease is not 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2005). 

2.  The criteria for service connection for tonsillitis have 
not been met.  38 U.S.C.A. §§ 1131, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.305, 3.306, 3.307, 3.309 (2005). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2002, December 
2002, and November 2003; rating decisions in March 2003 and 
August 2003; a statement of the case in March 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson,  19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the February 2005 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained an examination.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

Arteriosclerotic Cardiovascular Disease

The veteran submitted claims for service connection for high 
blood pressure in January 2002 and for service connection for 
congestive heart failure in August 2002.  The RO granted 
service connection for hypertensive vascular disease 
effective on the date of the claim (January 23, 2002) and 
secondary service connection for arteriosclerotic 
cardiovascular disease (heart disease) effective on the date 
of hospitalization for congestive heart failure (June 11, 
2002).  The veteran contends that hypertension caused heart 
disease and that heart disease had been previously noted in 
his service medical records.  He seeks an earlier effective 
date for service connection for heart disease.

The effective date for the grant of service connection based 
on an original claim will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The veteran's active service medical records showed that he 
had elevated blood pressure in December 1978, January 1979, 
February 1979 and May 1979.  In August 1980, he was 
prescribed medication to assist in lowering blood pressure.  
A February 1981 discharge physical examination, however, had 
no notations of chronic hypertension or heart disease.  

The veteran's reserve service medical records contain the 
results of physical examinations in October 1983, October 
1986, November 1988, and July 1992.  Although there are 
notations of a history of high blood pressure, there are no 
records of treatment or prescribed medication.  There are 
also no complaints, diagnoses, or treatment for any heart 
condition.  Notably, in November 1988, the veteran was 
screened and granted authorization to continue Army physical 
fitness program for personnel over age 40, and an August 1987 
electrocardiogram was normal.  VA treatment records from May 
1998, August 1998, December 1998, March 1999, and September 
1999 likewise showed notations of a history of high blood 
pressure but no entries regarding heart disease. 

However, in an April 2002 reserve physical examination, the 
veteran stated that he got short of breath easily.  A 
physician evaluated the veteran's heart as abnormal noting 
that an electrocardiogram showed normal sinus rhythm with 
occasional premature ventricular complexes.  He did not 
establish a specific diagnosis, treatment plan, medication, 
or restriction of activities.  He also noted that the 
veteran's high blood pressure was controlled by medication. 

While on annual training in the Army Reserve in June 2002, 
the veteran was hospitalized with complaint of shortness of 
breath and diagnosed with congestive heart failure.  He 
underwent coronary artery bypass grafts in August 2002.  In 
July 2003, a VA examiner diagnosed hypertension and 
arteriosclerotic cardiovascular disease.  She noted that the 
veteran's hypertension had its origins in service in 1978 and 
1979 and that it was one of the risk factors or causes for 
his heart disease. 

The Board concludes that the veteran's entitlement to service 
connection for arteriosclerotic cardiovascular disease arose 
when the condition was first diagnosed during his 
hospitalization on June 11, 2002, when it was diagnosed as 
congestive heart failure.  Although earlier examinations and 
treatment records noted hypertension, and the April 2002 
treatment report noted abnormalities of the heart, there was 
no evidence of a diagnosis of arteriosclerotic cardiovascular 
disease or that hypertension had caused a heart condition 
prior to that date.  The first diagnosis of record of any 
heart condition was June 11, 2002.  Prior to that date, the 
diagnosis was hypertensive vascular disease.

The veteran filed a specific claim for a heart condition 
(congestive heart failure) in August 2002.  In that claim, he 
noted that he had previously filed a claim for high blood 
pressure and that he desired to file a claim for congestive 
heart failure.  In his October 2003 notice of disagreement, 
in his March 2004 appeal, and in his testimony at an RO 
hearing in May 2004, the veteran cited the medical evidence 
that his hypertension caused his heart condition.  He argues 
that when he filed the claim for hypertension in January 
2002, he believed that he had also had previous notations of 
a heart condition in his reserve medical records.  Therefore, 
he argues that the hypertension claim is also a claim for his 
congestive heart failure.  However, the August 2002 statement 
from the veteran adds a claim for congestive heart failure 
and notes that a claim had previously been submitted for high 
blood pressure.  The Board finds that the January 2002 
statement cannot be construed as a claim for a heart disorder 
because the veteran only listed "high blood."  In the August 
2002 claim, the veteran specifically requested to add 
congestive heart failure to his claim for service connection.

The effective date of service connection must be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  In this case, service connection has been 
established on June 11, 2002, the date that a heart disorder 
was first diagnosed.  Regardless of whether the veteran 
claimed service connection for a heart disorder in January 
2002, the proper effective date would be the date entitlement 
arose on June 11, 2002, at the earliest.

In this case, the Board finds that the veteran first claimed 
service connection for a heart disorder in August 2002.  Even 
if the veteran claimed service connection for a heart 
disorder in January 2002, the arteriosclerotic cardiovascular 
disease was first shown by the evidence of record on June 11, 
2002.  Therefore, the effective date can be no earlier than 
the date entitlement arose, or June 11, 2002.  The 
preponderance of the evidence is against the veteran's claim 
and entitlement to an effective date earlier than June 11, 
2002, for service connection for arteriosclerotic 
cardiovascular disease is denied.


Tonsillitis

The veteran seeks service connection for tonsillitis because 
he contends that   chronic tonsillitis first manifested in 
service. 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1131, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

A veteran is considered to have been in a sound condition 
when examined, accepted, and enrolled in service, except as 
to defects, infirmities, and disorders noted in examination 
reports at entrance into service.  38 C.F.R. § 3.304.  A 
preexisting disease will be considered to have been 
aggravated by service if there is an increase in disability 
in service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

In his December 1976 enlistment physical examination, the 
veteran stated that he had been hospitalized in May 1974 for 
throat trouble and that he had been advised to have a 
tonsillectomy.   The examiner noted the condition as 
infrequent sore throat and that it was not disqualifying for 
service.  Service medical records showed that the veteran was 
treated for cold, flu, or bronchitis symptoms in June 1977, 
October 1978, May 1979, and August 1979, but there were no 
notations of tonsil inflammation.  However, in December 1979 
and January 1980, the veteran was diagnosed with enlarged 
tonsils secondary to an upper respiratory infection.  In a 
May 2004 hearing at the RO, the veteran stated that he was 
hospitalized for tonsillitis but the records showed that he 
was directed to remain in quarters for 24 hours and received 
a surgical consult for a tonsillectomy.  The veteran 
testified that he did not elect to have the surgery.   He 
received treatment in October 1980 and January 1981 for cold 
symptoms, but there was no notation of tonsillitis.  His 
February 1981 discharge physical examination also has no 
notation of chronic tonsillitis.  

The veteran further testified that after service he had bouts 
of tonsil inflammation once or more times each winter.  He 
stated that he received all his medical care from the VA; 
however, VA records showed that he received treatment for 
upper respiratory infection and cold virus symptoms only in 
May 1998 and March 1999 with no diagnosis of tonsillitis.  
None of the reserve service medical examinations had any 
notation for chronic tonsillitis. 

The Board concludes that the veteran had a pre-service tonsil 
condition for which he was advised to have preventive 
surgery.  He received military out-patient treatment for 
enlarged tonsils secondary to upper respiratory infections 
over a two month period and was again advised on an elective 
tonsillectomy.  However, there was no further treatment, no 
tonsillectomy, and no entries in the discharge physical. 
Therefore, there was no increase in the severity of condition 
caused by service.  The Board acknowledges the veteran's 
testimony that he has a sore throat at least once per year.  
However, the absence of any subsequent diagnoses or medical 
treatment specifically for tonsillitis after service showed 
that there was no continuity of symptoms necessary to 
establish the existence of a chronic disease, and there is no 
medical evidence of current tonsillitis. 

In sum, the weight of the credible evidence demonstrates that 
the veteran does not have chronic tonsillitis and that a pre-
service tonsil condition was not aggravated by service.  As 
the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
claim must be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to an earlier effective date earlier than June 
11, 2002, for service connection for arteriosclerotic 
cardiovascular disease is denied. 

Entitlement to service connection for tonsillitis is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


